Citation Nr: 1640554	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  09-04 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a basal cell carcinoma of the left inner eye.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel






INTRODUCTION

The Veteran served on active duty from January 1967 to June 1969, including service in the Republic of Vietnam (Vietnam) during the Vietnam War, for which he was awarded, among other medals, a Combat Infantry Badge a Republic of Vietnam Gallantry Cross and a Vietnam Service Medal with one Bronze Service Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the VA RO.  

This appeal was previously before the Board in October 2015.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The weight of the evidence is against a finding that a basal cell carcinoma of the left inner eye began during the Veteran's military service or was otherwise caused by his service.


CONCLUSION OF LAW

The criteria for service connection for a basal cell carcinoma of the left inner eye have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Veteran has been provided with all appropriate notification, and he has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records have been obtained, to the extent available.  

The Veteran was provided with an examination addressing his basal cell carcinoma in December 2015, however the examiner suggested that a dermatologist was better qualified to provide the requested opinion.  As such, in April 2016, the Board requested that a dermatologist provide an expert opinion regarding the relationship, if any, between the Veteran's carcinoma and his in-service exposure to herbicides.  A VA dermatologist provided an opinion in June 2016, and the Board finds it to be well-reasoned and grounded in the evidence of record.  

In August 2016, the Veteran's representative stated that the examiner's opinion was conclusion was conclusory, arguing that the statement that "[t]here is no strong scientific evidence for causal linkage [to Agent Orange]" is not an adequate rationale, but rather speculation.  The representative argued that this was an inadequate medical opinion, suggesting that the pertinent statutes and regulations do not require strong "scientific evidence" for service connection, but rather only requires that the evidence, including medical evidence, is in relative equipoise. This unsubstantiated rationale is akin to an examiner justifying a negative opinion solely because it is not an Agent Orange presumptive condition listed in 38 C.F.R. § 3.309.  

The Board appreciates this argument, and has reread the VHA opinion with this argument in mind.  However, ultimately the Board concludes that the opinion is fully adequate for rating purposes.  Specifically, the medical expert, who is the Chief of the Dermatology Section at a VA Medical Center, considered the available medical literature, but found that there was no strong evidence to support the finding of a link between herbicide exposure and basal cell carcinoma.  Based on this conclusion, the dermatologist concluded that it was less likely than not (the appropriate standard) that the herbicide exposure caused the Veteran's basal cell carcinoma.  

Other than reviewing the medical literature and relying on training and professional experience, it is unclear what the medical professional was supposed to rely on in reaching an opinion.  Of note, neither the Veteran nor his representative has submitted any medical literature even suggesting the possibility of a link between herbicide exposure and basal cell carcinoma.  That is, there really is no basis of record to connect the two, beyond the Veteran's statements.  

In addressing the requested question, the dermatologist reviewed the available evidence but did not find any reason to believe that the Veteran's basal cell carcinoma was the result of his military service.  It is unclear to the Board how the absence of medical literature linking herbicide exposure to basal cell carcinoma should make it at least as likely as not (50 percent or greater) that the two are related.  Essentially, were the representative's theory to hold, the examiner would be required to prove that herbicide exposure did not cause the Veteran's basal cell carcinoma.  This is simply not consistent with VA regulations.  As such, the Board concludes that the VHA opinion is supported by an adequate rationale and is therefore adequate for rating purposes.

The Veteran requested the opportunity to present testimony before the Board, and a hearing was scheduled to occur in August 2015.  Unfortunately, the Veteran failed to report to his scheduled hearing without presenting good cause for his absence or requesting the hearing to be rescheduled.  Under the circumstances, the Board considers the Veteran's request for a hearing to have been withdrawn.

The Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.
 
Service Connection

The Veteran argues that he suffers from a basal cell carcinoma of the left inner eye that is related to his exposure to herbicides while serving in Vietnam.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Basal cell carcinoma is not included among the list of chronic diseases, and service connection for this disability may not be established presumptively or based solely upon a continuity of symptomatology.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran who had active military service in Vietnam during the Vietnam War is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the veteran was not so exposed.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  If such exposure occurred, the veteran is entitled to a presumption of service connection for certain disorders listed under 39 C.F.R. § 3.309(e).  The Veteran's basal cell carcinoma is not listed among the disorders that are entitled to presumptive service connection.  38 C.F.R. § 3.309(e) (2015).  Therefore, despite serving courageously and honorably in Vietnam during the Vietnam War, the Veteran's basal cell carcinoma is not entitled to presumptive service connection based on herbicide exposure.  

Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), states that even when presumptive service connection is not appropriate, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Though Combee concerns radiation exposure rather than herbicide exposure, it applies by extension to cases, such as this one, that involve herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  The Board will therefore analyze the possibility of entitlement to service connection for a basal cell carcinoma on a direct basis.

The Board notes that the Veteran does not allege, and the evidence does not reflect, that his basal cell carcinoma is the result of participation in combat with the enemy.  Instead, the Veteran alleges that he later developed such a disability as a result of his in-service exposure to herbicides.  Under the circumstances, the Board finds that the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Turning to the facts in this case, the evidence of record supports a finding that the Veteran has been diagnosed with a basal cell carcinoma.  The first Hickson element, medical evidence of a current disability, is met.

With respect to the second Hickson element, in-service disease or injury, the Veteran claims that he suffers from a basal cell carcinoma as a result of his exposure to herbicides in service.  The Veteran served in Vietnam during the Vietnam War and thus, as noted above, is presumed to have been exposed to herbicides.  The second Hickson element is therefore met as to an in-service injury.  

In sum, the Board acknowledges both that the Veteran has a current disability and that he was exposed to herbicides while serving in Vietnam.  However, for service connection to be warranted, a nexus, or a connection between the Veteran's current disability and his military service must be established by the evidence of record.  

Turning to a review of the evidence in this case, the Veteran does not allege, nor do his service treatment records reflect, that he developed symptoms of a basal cell carcinoma in service.  In March 2006, more than three decades after service, the Veteran was diagnosed with a nodular basal cell carcinoma of the left inner eye.  The Veteran then filed his claim of entitlement to service connection in December 2007.  In October 2009, the Veteran stated that service connection was appropriate because "any cancer" was related to Vietnam service.  This, however, is a misstatement of the law, as only certain cancers, expressly enumerated in 38 C.F.R. § 3.309(e), are linked presumptively to herbicide exposure.

The Veteran underwent a VA examination in December 2015, at which time the examiner opined that it was less likely than not that the Veteran's disability was incurred in service because the condition was not diagnosed until 2006, several decades after his service.  The examine added, however, that she could not render an opinion as to the relationship between the Veteran's disability an herbicide exposure without resorting to speculation.  Instead, the optometrist indicated that a dermatologist would be more qualified to offer an opinion.

Upon review of this evidence, in April 2016, the Board requested an expert opinion from a VA dermatologist regarding the relationship between the Veteran's basal cell carcinoma and his in-service exposure to herbicides.  In June 2016, the chief of the dermatology section for the North Texas VA Medical Centers opined that it was not likely that the Veteran's basal cell carcinoma of the left eye was the result of his in-service exposure to herbicides.  As a rationale for this opinion, the dermatologist noted that there was no strong scientific evidence for a causal link.  Furthermore, the dermatologist indicated that while basal cell carcinoma is caused by mutations of the patched gene, its development can be promoted by environmental factors, especially sunlight and ionizing radiation.  

Thus, with no competent medical opinions linking the Veteran's basal cell carcinoma to his service and the April 2016 opinion finding that no such link exists, the Board finds that the weight of the medical evidence is against a connection between the Veteran's basal cell carcinoma and his military service.  

To the extent that the Veteran believes that his basal cell carcinoma is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are also competent to provide opinions on some medical issues, such as when the Veteran began experiencing dermatological symptoms.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of basal cell carcinoma, the issue of causation of such a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions suggesting that the Veteran's basal cell carcinoma is related to his service, the Board affords the objective medical evidence of record, which weighs against finding such a connection, with greater probative weight than the lay opinions, as such evidence was provided by a medical professional and concerned the functioning of the Veteran's dermatological system, specifically his basal cells, something that is not readily perceivable by the use of a person's senses.  

The Board concludes that the weight of the evidence indicates that the Veteran developed a basal cell carcinoma of the left inner eye many years after service, and that such disability is unrelated to his service.  The claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a basal cell carcinoma of the left inner eye is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


